TION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/1/2022 has been entered. Claims 1-15 remain pending the application.

Response to Arguments
Applicant's arguments filed on 7/1/2022 have been fully considered but they are not persuasive or are moot.
As discussed during the Examiner interview dated 7/6/2022, the Examiner believes that although the claims are currently rejected, the Examiner is open to discussing amendments to the claims which would lead to an allowance.
Applicant argues on pages 7-9 that Park and Relkuntwar does not disclose the limitations in the claim related to determining mean frequencies before and/or after the gap which is similar but not identical to a limitation previously found in claim 2. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner is not relying on Park and Relkuntwar to disclose this limitation in the claim, but is instead relying on Zhang to disclose this limitation in the claim. Accordingly, this argument is not persuasive.
Applicant argues on pages 8-9 that Zhang does not disclose limitations related to copying a received spectral Doppler signal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner is not relying on Zhang to disclose this limitation in the claim, but is instead relying on Relkuntwar to disclose this limitation in the claim. Accordingly, this argument is not persuasive.
Applicant argues on pages 8-9 that Zhang does not disclose limitations related to determining mean frequencies before and/or after the gap which is similar but not identical to a limitation previously found in claim 2 but does not elaborate further why the citation by the Examiners fails to disclose this limitation in the claim. The Examiner respectfully disagrees, as cited previously Zhang discloses determining mean frequencies before and after a gap in a manner that reads on the broadest reasonable interpretation of this limitation (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”). Accordingly, this argument is not persuasive.
Applicant argues on page 9 that the previous rejection fails to address the newly added limitations to claims related to determining a physiological cycle of the gap and adjusting the signal “based the portion”. This argument is moot in view of the new grounds rejection presented below which relies on Srinivasan et al (US20170143311, hereafter Srinivasan) to disclose this limitation as best understood by the Examiner in view of the clarity deficiencies outlined below. Accordingly, this argument is moot.
Applicant argues on pages 9-11 that each of the previously cited references individually does not disclose the limitations of claim 7. . In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). ). Here, the Examiner is not relying on the combination of Park, Zhang, Srinivasan, and Wilkening to disclose the limitations of claim 7 as outlined in the rejection of claim 7 below. Accordingly, this argument is not persuasive.
Applicant argues on pages 11 that Zhang does not disclose limitations related to determining mean frequencies before and/or after the gap which is similar but not identical to a limitation previously found in claim 2 but does not elaborate further why the citation by the Examiners fails to disclose this limitation in the claim. The Examiner respectfully disagrees, as cited previously Zhang discloses determining mean frequencies before and after a gap in a manner that reads on the broadest reasonable interpretation of this limitation (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”). Accordingly, this argument is not persuasive.
Applicant argues on page 11 that the previous rejection fails to address the newly added limitations to claims related to determining a physiological cycle of the gap and adjusting the signal “based the portion”. This argument is moot in view of the new grounds rejection presented below which relies on Srinivasan et al (US20170143311, hereafter Srinivasan) to disclose this limitation as best understood by the Examiner in view of the clarity deficiencies outlined below. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “based the portion” in line 11. This limitation does not make grammatical sense and therefore it is unclear what this limitation in the claim is attempting to require. Based on the Applicant-initiated interview dated 7/6/2022, a reference which discloses filling a gap based at least in part on a physiological cycle of the gap portion will be interpreted a disclosing this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Relkuntwar et al. (US20050251040, hereafter Relkuntwar), Zhang et al. (US20090012398, hereafter Zhang), and Srinivasan et al (US20170143311, hereafter Srinivasan).
Regarding claim 1, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data is beamformed samples.”), wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with signals for an other imaging mode (Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
a processor (Park, Para 73; “the memory 22 is a non-transitory computer readable storage medium having stored therein data representing instructions executable by the programmed processor 18 for gap filling in spectral Doppler ultrasound”) coupled to the transducer that is configured to
receive a spectral Doppler signal comprising a gap caused by the other imaging mode (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 35-37; disclosing matching data using a physiological cycle to identify and fill a gap); and
adjust one or more signal characteristics of the received spectral Doppler signal to fill in the gap in the spectral Doppler signal (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 40; “In act 32 of FIG. 2, the gap in the sequence is filled. The samples from the gap filling sub-set 54 are placed in the gap as a sub-set 56 (see FIG. 4). Rather than create another gap, a copy of the samples is used to fill the gap.”) caused by the other imaging mode (Park, Para 26; “In act 24 of FIG. 2, the gap is identified. The gap is in the spectral Doppler data due to the interleaving or other cause.”).
Park does not clearly and explicitly disclose copying the received spectral Doppler signal, determining mean frequencies of the received Doppler signal from before the gap, after the gap, or before and after the gap, determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located, and wherein adjusting the one or more signals is based the portion.
In an analogous ultrasound imaging field of endeavor Relkuntwar discloses copying a received ultrasound signal (Relkuntwar, Para 111; “An application 40 can alter these properties by communicating with the actual data source acquiring the information, either directly or through an ultrasound stream manager as described below.”) and performing modifications on the copy of the received ultrasound signal (Relkuntwar, Para 111; “In contrast, some or all of the properties of a copy of a stream may be altered independently of the original stream.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include copying the received spectral Doppler signal in order to allow for alterations of the signal independent of the original data which allows for preservation of the original signal for other uses as taught by Relkuntwar (Relkuntwar, Para 31 and 111).
Park as modified by Relkuntwar above does not clearly and explicitly disclose determining mean frequencies of the received Doppler signal from before the gap, after the gap, or before and after the gap, determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located, and wherein adjusting the one or more signals is based the portion.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses determining mean frequencies of a received Doppler signal from before a gap, after the gap, or before and after the gap (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above to include determining mean frequencies of the received Doppler signal from before the gap, after the gap, or before and after the gap in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).
Park as modified by Relkuntwar and Zhang above does not clearly and explicitly disclose determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located, and wherein adjusting the one or more signals is based the portion.
In an analogous ultrasound imaging field of endeavor Srinivasan discloses determining, based on received ultrasound signals, a portion in a physiological cycle of the subject where a gap is located, and wherein adjusting the one or more signals is based the physiological cycle of the portion (Srinivasan, Para 64-65; “The gap fill module 320 can be configured to identify a gap in the ultrasound information […] predict a current gap in the current heart cycle based on the identified gap, such as by determining a pattern of the identified gap as it passes through the plurality of prior heart cycles (e.g., a continuous pattern, such as movement of the gap; a periodic pattern, such as the gap coming in and out of heart cycles) [...]  The gap fill module 320 can be configured to extract information from the predicted waveform to fill the gap, such as by aligning a heart cycle in the predicted waveform with the current heart cycle (e.g., aligning based on time, or based on duration from a common feature such as a peak velocity or peak frequency), and filling in the gap using corresponding or matching portions of the predicted waveform and the current heart cycle”) (Srinivasan, Para 55, 64-66, and 85-87; describing identifying what portion of a waveform cycle a gap is located in).
Srinivasan is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above and because Zhang modifies Park to use mean frequencies of an ultrasound signal and Srinivasan modifies Park to identify a portion of the physiological cycle of a gap using an ultrasound signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar and Zhang above to include determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located, and wherein adjusting the one or more signals is based the portion in order to fill in the gap while improving signal-to-noise ratio as taught by Srinivasan (Srinivasan, Para 55).

Regarding claim 2, Park as modified by Relkuntwar, Zhang, and Srinivasan above discloses all of the limitations of claim 1 as discussed above.
Park does not disclose wherein the processor is configured to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on the mean frequencies of the received spectral Doppler signal.
Zhang further discloses wherein a processor is configured to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on mean frequencies of the received spectral Doppler signal (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar, Zhang, and Srinivasan above wherein the processor is configured to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on the mean frequencies of the received spectral Doppler signal in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 3, Park as modified by Relkuntwar, Zhang, and Srinivasan above discloses all of the limitations of claim 1 as discussed above.
Park does not disclose wherein the processor is configured to determine the mean frequencies for portions of the received spectral Doppler signal and to adjust the mean frequency of the copied spectral Doppler signal based on the determined multiple mean frequencies.
Zhang further discloses wherein a processor is configured to determine mean frequencies for portions of a received spectral Doppler signal and to adjust the mean frequency of a copied spectral Doppler signal based on the determined multiple mean frequencies (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar, Zhang, and Srinivasan above wherein the processor is configured to determine multiple mean frequencies for portions of the received spectral Doppler signal and to adjust the mean frequency of the copied spectral Doppler signal based on the determined multiple mean frequencies in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 4, Park as modified by Relkuntwar, Zhang, and Srinivasan above discloses all of the limitations of claim 1 as discussed above.
Park does not disclose wherein the processor is configured to analyze one or more parameters selected from: a peak frequency, a low frequency, a mean frequency, a median frequency, a variance and a power of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters.
Zhang further discloses wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar, Zhang, and Srinivasan above wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 5, Park as modified by Relkuntwar, Zhang, and Srinivasan above discloses all of the limitations of claim 1 as discussed above.
Park does not disclose wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap.
Zhang further discloses wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar, Zhang, and Srinivasan above wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 6, Park as modified by Relkuntwar, Zhang, and Srinivasan above discloses all of the limitations of claim 1 as discussed above.
Park does not clearly and explicitly disclose wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics and to combine the pre-FFT ultrasound data with received pre-FFT data.
Zhang further discloses wherein a processor is configured to generate pre-FFT ultrasound data from spectral Doppler signal with adjusted signal characteristics (Zhang, Para 19; “in the analyzing step, the spectra of the Doppler signals to be filled are obtained by Fourier transform and then the spectral parameters of the signals are estimated from the spectra”) (Zhang, Para 48; “the spectral analysis of the signals before and after the gap can also utilize Fourier transform to obtain spectrum of the signal and estimate it in frequency-domain, which is a known technique and is not described in detail herein”) and to combine the pre-FFT ultrasound data with received pre-FFT data (Zhang, Para 28; “According to the technical solutions of the present invention, the method and apparatus for filling quadrature Doppler signal gaps in ultrasound diagnostic imaging”).
Zhang is interpreted as disclosing these limitations in the claim because they are analogous to the steps described in paragraphs 24-27 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar, Zhang, and Srinivasan above wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics and to combine the pre-FFT ultrasound data with received pre-FFT data in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Zhang et al. (US20090012398, hereafter Zhang), Srinivasan et al (US20170143311, hereafter Srinivasan), and Wilkening et al., (US20120215110, hereafter Wilkening).
Regarding claim 7, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data iseamformed samples.”),
wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with signals for an other imaging mode (Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
a processor (Park, Para 73; “the memory 22 is a non-transitory computer readable storage medium having stored therein data representing instructions executable by the programmed processor 18 for gap filling in spectral Doppler ultrasound”) coupled to the transducer that is configured to 
receive a spectral Doppler signal comprising a gap caused by the other imaging mode (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 35-37; disclosing matching data using a physiological cycle to identify and fill a gap); and
determine where the gap is located (Park, Para 26; “In act 24 of FIG. 2, the gap is identified. The gap is in the spectral Doppler data due to the interleaving or other cause.”) (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”).
Park does not clearly and explicitly disclose determining mean frequencies of the received Doppler signal from before the gap, after the gap, or before and after the gap, determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located; and adjusting driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode and the other imaging mode is not used during the one or more portions in the physiological cycle of the subject.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses determining mean frequencies of a received Doppler signal from before a gap, after the gap, or before and after the gap (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include determining mean frequencies of the received Doppler signal from before the gap, after the gap, or before and after the gap in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).
Park as modified by Zhang above does not clearly and explicitly disclose determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located; and adjusting driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode and the other imaging mode is not used during the one or more portions in the physiological cycle of the subject.
In an analogous ultrasound imaging field of endeavor Srinivasan discloses determining, based on received ultrasound signals, a portion in a physiological cycle of the subject where a gap is located (Srinivasan, Para 64-65; “The gap fill module 320 can be configured to identify a gap in the ultrasound information […] predict a current gap in the current heart cycle based on the identified gap, such as by determining a pattern of the identified gap as it passes through the plurality of prior heart cycles (e.g., a continuous pattern, such as movement of the gap; a periodic pattern, such as the gap coming in and out of heart cycles) [...]  The gap fill module 320 can be configured to extract information from the predicted waveform to fill the gap, such as by aligning a heart cycle in the predicted waveform with the current heart cycle (e.g., aligning based on time, or based on duration from a common feature such as a peak velocity or peak frequency), and filling in the gap using corresponding or matching portions of the predicted waveform and the current heart cycle”) (Srinivasan, Para 55, 64-66, and 85-87; describing identifying what portion of a waveform cycle a gap is located in).
Park as modified by Zhang and Srinivasan is interpreted as disclosing this limitation in the claim because Zhang modifies Park to use mean frequencies of an ultrasound signal and Srinivasan modifies Park to identify a portion of the physiological cycle of a gap using an ultrasound signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang above to include determining, based on the mean frequencies, a portion in a physiological cycle of the subject where the gap is located in order to fill in the gap while improving signal-to-noise ratio as taught by Srinivasan (Srinivasan, Para 55).
Park as modified by Zhang and Srinivasan above does not clearly and explicitly disclose adjusting driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode and the other imaging mode is not used during the one or more portions in the physiological cycle of the subject.
In an analogous spectral Doppler ultrasound imaging field of endeavor Wilkening discloses a processor coupled to a transducer that is configured to adjust driving signals used to interleave a first imaging mode and a second imaging mode (Wilkening, Para 73; “In act 40, the transmitting, receiving, and estimating are repeated for a different region or regions. The interleaving is between two or more sets of regions. Split beam or wide beam scanning is performed for each of the regions. Spectra for different lateral and/or depth locations are acquired during a given period of scanning a region before switching to another region”) so that the first imaging mode is not interleaved with the second imaging mode and the second imaging mod is not used during one or more portions of a physiological cycle of the subject (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang and Srinivasan above to include adjusting driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode and the other imaging mode is not used during the one or more portions in the physiological cycle of the subject in order to obtain useful spectral examination from a plurality of sources as part of a single examination of a patient as taught by Wilkening (Wilkening, Para 79).

Regarding claim 8, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Zhang, Srinivasan, and Wilkening above further discloses wherein the processor is configured to receive a signal from a sensor that senses a subject's physiological signal (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing”).
Park does not disclose adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more portions of the physiological cycle based on the subject’s physiological signal sensed by the sensor.
However, Wilkening further discloses adjusting driving signals so that a first imaging mode is not interleaved with a second imaging mode during one or more portions of the physiological cycle (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang, Srinivasan, and Wilkening above to include adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more portions of the physiological cycle based on the subject’s physiological signal sensed by the sensor in order to obtain useful spectral examination from a plurality of sources as part of a single examination of a patient as taught by Wilkening (Wilkening, Para 79).

Regarding claim 11, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park does not disclose wherein the processor is configured to adjust a timing of the signals used for the other imaging mode so that the other imaging mode is not used during the time when the spectral Doppler imaging mode is not to be interleaved with the B-mode.
	However, Wilkening further discloses adjusting a timing of the signals used for another imaging mode so that the other imaging mode is not used during the time when a first imaging mode is not to be interleaved with the other imaging mode (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang, Srinivasan, and Wilkening above wherein the processor is configured to adjust a timing of the signals used for the other imaging mode so that the other imaging mode is not used during the time when the spectral Doppler imaging mode is not to be interleaved with the B-mode in order to obtain useful spectral examination from a plurality of sources as part of a single examination of a patient as taught by Wilkening (Wilkening, Para 79).

Regarding claim 12, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
	Park as modified by Zhang, Srinivasan, and Wilkening above further discloses wherein the other imaging mode is B-mode processing where ultrasound signals are transmitted along a number of beam lines (Park, Para 17-18; “Sonographers may be more likely to use simultaneous mode (e.g., both spectral Doppler and another mode (e.g., B-mode or F-mode)), providing additional diagnostic information […] acts associated with simultaneous imaging are included, such as transmissions, receiving, and processing for B-mode or F-mode interleaved with the acquisition of act 22.”).
	Park as modified by Zhang, Srinivasan, and Wilkening above is interpreted as disclosing wherein the processor is configured to adjust a number of beam lines used during the B-mode such that spectral Doppler processing is not interleaved with the B-mode during one or more portions of the physiological cycle because Park discloses uses B-mode ultrasound as the other imaging mode and Wilkening discloses not interleaving for an extended period time based on physiological cycles as discussed in the rejection of claim 7 above.

Regarding claim 13, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Zhang, Srinivasan, and Wilkening above further discloses wherein the physiological signal is a cardiac cycle (Park, Para 32; “For example, the general period of the heart cycle is used. The search begins with samples likely acquired at a same phase in a previous heart cycle or cycles. Coarse and fine searching may be used, such as searching by”).

Regarding claim 14, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Zhang, Srinivasan, and Wilkening above further discloses wherein the physiological signal is a respiratory cycle (Park, Para 3; “due to the cyclical nature of the cardiac and respiratory systems, data likely to be similar to data that would have been acquired without gaps is copied into the gap generated by B-mode and/or color flow acquisitions.”).

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, and Wilkening as applied to claims 7-8 above, and further in view of Freeman et al. (US20200182989, hereafter Freeman).
Regarding claim 9, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 8 as discussed above.
Park as modified by Zhang, Srinivasan, and Wilkening above does not disclose wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from a subject’s physiological signal (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Park as modified by Zhang, Srinivasan, and Wilkening above wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).
Park as modified by Zhang, Srinivasan, Wilkening, and Freeman above is interpreted as disclosing predicting a time so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle, Freeman discloses predicting interleaving based on a physiological cycle, and Wilkening discloses not interleaving based on known a physiological cycle.

Regarding claim 10, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 8 as discussed above.
Park as modified by Zhang, Srinivasan, and Wilkening above does not disclose wherein the processor is configured to analyze the subject’s physiological signal from the sensor and to predict when a portion of the physiological signal during which the spectral Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to analyze a subject’s physiological cycle and to predict when a portion of the physiological signal during which Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang, Srinivasan, and Wilkening above wherein the processor is configured to analyze the subject’s physiological signal from the sensor and to predict when a portion of the physiological signal during which the spectral Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).
Park as modified by Zhang, Srinivasan, Wilkening, and Freeman above is interpreted as disclosing predicting a time so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle, Freeman discloses predicting interleaving based on a physiological cycle, and Wilkening discloses not interleaving based on known a physiological cycle.
	
Regarding claim 15, Park as modified by Zhang, Srinivasan, and Wilkening above discloses all of the limitations of claim 7 as discussed above.
	Park as modified by Zhang, Srinivasan, and Wilkening above does not disclose wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to receive an input from a user regarding one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with an other imaging mode (Freeman, Para 29; “User control of the ultrasound system is effected through a user control 20. Signals resulting from user interaction with the user control are coupled to a system controller 160 which coordinates the overall control of the ultrasound system, such as commanding the front-end circuitry to acquire B mode and Doppler echo signals for a desired imaging scan sequence definition, and controlling the B mode processor, the Doppler processor, and the image processor of the backend to process and combine these echo signals into a displayed colorflow or other image.”).
	Freeman is interpreted as disclosing this limitation in the claim because Freeman discloses a use inputting parameters for image scheme definition and Freeman discloses that the scheme definition is based on physiological cycles (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Zhang, Srinivasan, and Wilkening above wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793